United States Court of Appeals for the Federal Circuit
                              CORRECTED: AUGUST 1, 2006

                                       06-1080



                          LEAR SIEGLER SERVICES, INC.,

                                                      Appellant,

                                           v.


                  Donald H. Rumsfeld, SECRETARY OF DEFENSE,

                                                      Appellee.



       Daniel B. Abrahams, Epstein Becker & Green, P.C, of Washington, DC, argued
for appellant. With him on the brief was Shlomo D. Katz.

       Marla T. Conneely, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for appellee. With her on the
brief were Peter D. Keisler, Assistant Attorney General; David M. Cohen, Director; and
James M. Kinsella, Deputy Director. Of counsel on the brief was John T. Lauro,
Department of the Air Force, Air Force Legal Services Agency, of Arlington, Virginia.

       Terry R. Yellig, Sherman, Dunn, Cohen, Leifer & Yellig, P.C., of Washington, DC,
for amicus curiae International Association of Machinists and Aerospace Workers, AFL-
CIO.

      Mark D. Colley, Holland & Knight LLP, of Washington, DC, for amicus curiae
Professional Services Council. With him on the brief were David P. Metzger, Kara L.
Daniels, and Eric L. Yeo.


Appealed from: United States Armed Services Board of Contract Appeals